Citation Nr: 1044651	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-35 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967, including a tour in Vietnam.  He also had additional 
service in the reserves.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2009, the Veteran was scheduled to provide testimony in 
support of his claim during a hearing at the RO before a Veterans 
Law Judge of the Board (Travel Board hearing).  However, the 
Veteran failed to appear for the proceeding and has not explained 
his absence or requested to reschedule his hearing.  So the Board 
deems his hearing request withdrawn.  38 C.F.R. § 20.704(d) 
(2010).

On August 31, 2010, ischemic heart disease, among other 
conditions, was added to the list of diseases presumptively 
associated with exposure to herbicides (including the dioxin in 
Agent Orange) in Vietnam.  75 Fed. Reg. 53202.  The Secretary of 
VA initially imposed a temporary stay on the adjudication of 
claims and appeals affected by this rulemaking.  See Chairman's 
Memorandum No. 01-09-25.  This stay since has been rescinded, 
however, by Chairman's Memorandum No. 01-10-37, effective October 
30, 2010.


REMAND

When denying this claim in the October 2007 decision at issue, 
the RO determined there was no competent and credible evidence of 
heart disease during the Veteran's military service from November 
1965 to November 1967 - to in turn warrant granting service 
connection for this condition on a direct-incurrence basis.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The RO additionally 
determined there was no such evidence even within one year after 
service, meaning by November 1968, to warrant presuming this 
condition was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

As well, based on a VA examiner's unfavorable August 2007 
opinion, the RO determined the Veteran's heart disease also is 
not proximately due to, the result of, or aggravated by his 
service-connected posttraumatic stress disorder (PTSD), to 
otherwise warrant granting service connection on this alternative 
secondary basis.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

But in addition to these provisions, a Veteran who, during active 
military, naval, or air service served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent Orange, 
unless there is affirmative evidence establishing that he or she 
was not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).  The Vietnam era is defined as the 
period beginning on February 28, 1961, and ending on May 7, 1975.  
38 C.F.R. § 3.2(f).

If a Veteran was exposed to Agent Orange during service, certain 
specified diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there is no 
record of such disease during service.  38 C.F.R. § 3.309(e).  

In October 2009, the Secretary of VA announced the decision to 
establish presumptions of service connection, based upon exposure 
to herbicides used in the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  In November 2009, the 
Secretary directed the Board to stay action on all claims for 
service connection that could not be granted under current law 
but may potentially be granted based on the planned new 
regulations.  Chairman's Memorandum No. 01-09-25 implemented this 
stay.  In August 2010, the Secretary published in the Federal 
Register a final rule amending 38 U.S.C.A. § 3.309(e) to 
establish a presumption of service connection for these three new 
conditions.  In October 2010, the Secretary issued a memorandum 
lifting the stay of appeals affected by the new herbicide-related 
presumptions.  Chairman's Memorandum No. 01-10-37 lifted this 
stay, effective October 30, 2010.

These diseases, along with those specified in 38 C.F.R. § 
3.309(e), must have become manifest to a degree of 10 percent or 
more at any time after service, except that chloracne (or other 
acneform disease consistent with chloracne) must become manifest 
to a degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).  

The VA examiner that commented on this case in August 2007 noted 
in his review of the pertinent medical history, among other 
things, that there were indications of ischemia.  So, presumably, 
his subsequent diagnosis of coronary artery disease (status post 
(s/p) myocardial infarction - meaning heart attack) was meant to 
include ischemic heart disease covered by these new presumptive 
regulations.  See also Dorland's Illustrated Medical Dictionary 
975 (31st ed. 2007), indicating ischemic means "pertaining to, 
or affected with, ischemia."  However, this new presumption of 
service connection for ischemic heart disease as being due to 
exposure to Agent Orange in Vietnam is not absolute; rather, it 
may be rebutted by probative or affirmative evidence to the 
contrary, indicating the disease instead is due to other factors 
unrelated to the Veteran's military service.  See C.F.R. § 
3.307(d).

This August 2007 VA examiner noted additionally in his report 
that the Veteran has a long-standing history of heart disease 
which began in the early 1970s (according to the Veteran), so, if 
indeed true, not relatively long after his discharge from service 
in November 1967.  But this VA examiner then goes on to also note 
the Veteran has a significant family history of heart disease and 
is being treated for hypertension (HTN) and hypercholesterolemia 
(elevated cholesterol).  According to this VA examiner, the 
Veteran's HTN and hypercholesterolemia (as well as family 
history) are documented factors which contribute to the 
development of heart disease.



So questions remain concerning whether the Veteran's heart 
disease is presumptively associated with his presumed exposure to 
Agent Orange in Vietnam (recognizing he had a tour in Vietnam 
during the Vietnam era) or, instead, the result of factors 
unrelated to that service.  Additional medical comment therefore 
is needed to assist in making this critical determination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d); and 38 C.F.R. § 3.159(c)(4).  See also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (wherein the Court 
cautioned VA against seeking an additional medical opinion where 
favorable evidence in the record is unrefuted.  The Court 
specifically indicated that it would not be permissible to 
undertake further development if the purpose was to obtain 
evidence against an Appellant's claim, unless VA can provide a 
reason for conducting such development.)

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  If possible, have the VA examiner that 
provided the August 2007 opinion submit 
additional comment on the etiology of the 
Veteran's coronary artery disease.  
In particular, this examiner is asked to 
determine whether the Veteran's coronary 
artery disease is the type of ischemic heart 
disease covered by the new regulations 
presumptively associating this disease with 
exposure to herbicides (Agent Orange) in 
Vietnam or whether, instead, it is more 
likely the Veteran's coronary artery disease 
is attributable to other unrelated causes - 
specifically, his family history of heart 
disease, hypertension and 
hypercholesterolemia.

To facilitate making this important 
determination, it is imperative this examiner 
refamiliarize himself with the pertinent 
evidence in the claims file, including the 
records of the Veteran's evaluation and 
treatment in years past.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, if necessary citing to specific 
evidence supporting or against the claim.

*If, for whatever reason, it is not possible 
to have this same VA examiner provide this 
additional comment, then have someone else 
equally qualified make this important 
determination.  In this latter situation, the 
Veteran may need to be reexamined, but this 
is left to the commenting examiner's 
discretion.

2.  Then readjudicate the claim in light of 
the additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him and his representative a supplemental 
statement of the case (SSOC) and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


